Order entered January 3, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01283-CV

                         IN THE INTEREST OF L.S.J., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-11-12980-Z

                                          ORDER
       The Court has before it appellant’s December 24, 2012 unopposed motion for leave to

file her first amended opening brief. The Court GRANTS the motion and ORDERS that the

amended brief tendered by appellant on December 24, 2012 be timely filed as of today’s date.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE